Citation Nr: 0303391	
Decision Date: 02/27/03    Archive Date: 03/05/03	

DOCKET NO.  95-22 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased (compensable) rating for 
diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In correspondence of July 2000, the veteran indicated that he 
would accept a 20 percent evaluation for his service-
connected low back disability.  In a decision of January 
2001, the RO granted a 20 percent evaluation for service-
connected chronic lumbar strain.  Accordingly, the issue of 
an increased evaluation for the veteran's service-connected 
low back disability is no longer on appeal.


FINDING OF FACT

The veteran's service-connected diverticulitis, rated on the 
basis of irritable colon syndrome, is currently productive of 
no more than mild symptomatology, as characterized by 
disturbances of bowel function, with occasional episodes of 
abdominal distress.


CONCLUSION OF LAW

An increased (compensable) rating for service-connected 
diverticulitis is not warranted.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.114 and Part 4, Codes 7327-7319 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A service clinical record dated in August 1989 reveals that 
the veteran was seen at that time with a four-day history of 
left lower quadrant pain.  His previous medical history was 
significant for the presence of diverticulosis.  The clinical 
assessment was rule out diverticulitis.  When seen in a 
private emergency room in early September 1989, the veteran 
gave a history of known diverticulosis, with probable current 
diverticulitis.  The clinical assessment was "most likely" 
diverticulitis.

In a referral for civilian medical care dated in early 
September 1989, it was noted that the veteran's history was 
suggestive for diverticulitis, and that he had experienced a 
similar attack in 1985, at which time he received a diagnosis 
of diverticulitis.  On physical examination, there was no 
evidence of any abdominal fullness or focal peritoneal sign, 
and a rectal examination was unremarkable.  The clinical 
assessment was probable diverticulitis.  

In correspondence of early September 1989, the veteran's 
private physician wrote that his (i.e., the veteran's) 
symptoms were suggestive for an acute attack of 
diverticulitis.  

A VA medical record dated in September 1992 reveals that the 
veteran was seen at that time while still on active duty.  He 
gave a history of diverticular disease, with two episodes of 
acute diverticulitis in the past seven years, but no known 
fistula or abscess formation.  Reportedly, he had experienced 
two days of left lower quadrant sensitivity, in conjunction 
with one day of loose bowel movements, though with no 
hematochezia or melena.  On physical examination, there were 
slightly high-pitched bowel sounds in all four quadrants of 
the veteran's abdomen.  Further examination showed no 
evidence of any tenderness on the right, though there was 
some evidence of tenderness to palpation in the right upper 
and left lower quadrants.  No masses were in evidence, nor 
was there any evidence of rebound or guarding.  The abdomen 
was soft, and there was no edema.  The pertinent diagnosis 
was uncomplicated acute diverticulitis.

A service clinical record dated in mid-July 1993 reveals that 
the veteran was seen following problems with diarrhea for 
seven days.  He had been experiencing infrequent cramping and 
tightening around his midabdomen.  On physical examination, 
he appeared well hydrated.  His skin was warm and dry, and 
his abdomen showed evidence of normoactive bowel sounds.  
There was no evidence of any distention, or of any mass or 
rebound.  Bowel sounds were positive in all four quadrants.  
The clinical assessment was traveler's diarrhea.  

In December 1993, there was received the veteran's claim for 
service connection for an intestinal condition, to include 
diverticulitis.  

On VA general medical examination in March 1994, the 
veteran's abdomen was nontender, with no masses.  The 
pertinent diagnosis was diverticulosis.  

On VA gastrointestinal examination, likewise conducted in 
March 1994, there was no evidence of diarrhea, or of any 
bowel or abdominal disturbance.  The pertinent diagnosis was 
diverticulitis.  

In a decision of July 1994, the RO granted service connection 
(and a noncompensable evaluation) for diverticulitis.

During the course of private outpatient treatment in early 
June 1995, it was noted that the veteran had previously been 
hospitalized for an upper gastrointestinal bleed, diagnosed 
as gastritis.  Examination of the veteran's abdomen was 
described as negative.  The clinical impression was 
hemorrhagic gastritis. 

At the time of private outpatient treatment in January 1996, 
it was noted that the veteran had experienced no 
gastrointestinal problems since his medication was 
discontinued.  The pertinent diagnosis was peptic ulcer 
disease.

A private outpatient treatment record dated in early June 
2000 was significant for a finding of dyspepsia following 
tomatoes.  

On VA gastrointestinal examination in June 2000, the veteran 
described an "odd sensation" in the left lower quadrant of 
his abdomen which would occasionally become painful, 
sometimes so severely that the light touch of a T-shirt 
resulted in discomfort.  On those occasions, he would take a 
course of Flagyl, following which his symptoms cleared up 
within 5 to 7 days.  On those occasions, he experienced 
looser stools than on other occasions.  He stated that his 
last bout occurred in 1992, and that he had required no 
medication since that time.  Were he to start feeling an odd 
sensation or twinge in his left lower quadrant, he would 
begin taking Metamucil, which usually helped the situation 
resolve.  However, he was not using Metamucil on a consistent 
basis, but only perhaps once every half year to year.  

On physical examination, it was noted that the veteran had 
experienced no weight loss.  There had been no nausea or 
vomiting, nor had he experienced any constipation.  His 
stools were somewhat loose, though there was no evidence of 
any frank diarrhea, and no history of fistula.  The abdomen 
was soft and nontender, with normal bowel sounds, and no 
evidence of hepatosplenomegaly, masses, rebound, or guarding.  
The pertinent diagnoses were diverticulosis; and intermittent 
bouts of diverticulitis, with the last significant bout being 
in 1992.  

At the time of a period of private hospitalization in January 
2001, the veteran gave a history of worsening lower abdominal 
pain associated with "obstipation," but no nausea or 
vomiting.  Reportedly, he had a history of diverticulosis, 
with occasional left lower quadrant abdominal pain, which 
resolved spontaneously.  His most recent event had begun in 
the left upper quadrant, and migrated to the left lower 
quadrant and suprapubic area, and was accompanied by fever 
and chills.

On physical examination, the veteran's abdomen was flat and 
soft, but tender in the left lower quadrant and suprapubic 
area.  There was no evidence of any rebound, though bowel 
sounds were decreased.  Radiographic studies of the abdomen 
were consistent with an ileus pattern.  Computerized 
tomography of the abdomen yielded a clinical impression of 
mild diverticulitis in the region of the descending and 
sigmoid colon, with no evidence of any abscess.  The 
pertinent diagnosis was acute diverticulitis. 

In a statement of July 2001, a private physician indicated 
that he had cared for the veteran during the period from July 
16 to July 18, 2001, at which time an abdominal CT scan had 
shown acute diverticulitis.  Reportedly, following his 
discharge, the veteran was asymptomatic, and returned to 
work.  Additionally noted was that he had been "off" his 
antibiotics, and that his abdominal examination had remained 
benign.  

At the time of a VA gastrointestinal examination in late 
September 2002, it was noted that the veteran's medical 
records were available, and had been reviewed.  That review 
revealed that, following the veteran's initial diagnosis of 
diverticulosis, he had experienced recurrent bouts of lower 
abdominal pain associated with a change in bowel habits every 
3 to 4 years, none of which required hospitalization, until 
the most recent one in January 2001.  Each of the attacks 
lasted approximately from 3 to 7 days.  Currently, he 
exhibited no symptoms of abdominal pain, constipation, or 
diarrhea.  While he experienced some loose stool once or 
twice per day, there were no symptoms of nausea or vomiting, 
and no weight loss.  Reportedly, he had gained approximately 
10 pounds over the past 1 1/2 years.  He stated that he had 
experienced no recurrence of abdominal pain since the time of 
his last hospitalization in January 2001.  

On physical examination, the veteran appeared well, with no 
evidence of malnutrition.  There was no tenderness to 
palpation of the abdomen, and bowel sounds were normal, with 
no evidence of hepatosplenomegaly.  The pertinent diagnosis 
was intermittent attack of diverticulitis, the most recent of 
which occurred in January 2001.  In the opinion of the 
examiner, it was "prudent" to say that the January 2001 
attack had been similar to his attacks in service, and that 
there was no evidence of ulcerative colitis.  Additionally 
noted was that symptoms of the veteran's diverticulitis were 
to be considered "moderate at baseline," with severe episode 
exacerbations at infrequent intervals.

In correspondence of September 2002, the veteran indicated 
that he had required no treatment for diverticulitis since 
January of 2001.  

In correspondence of October 2002 the same VA physician who 
had conducted the veteran's September 2002 gastrointestinal 
examination stated that symptomatology associated with the 
veteran's service-connected diverticulitis was "more closely 
related to mild," i.e., with disturbances of bowel function 
and occasional episodes of abdominal distress.

Analysis

The veteran in this case seeks a compensable evaluation for 
service-connected diverticulitis.  In that regard, disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2002). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  In the 
case at hand, service connection and an initial 
noncompensable evaluation for diverticulitis was granted in a 
rating decision of July 1994.  The veteran voiced his 
disagreement with the assignment of a noncompensable rating, 
and the current appeal ensued.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The Board observes that, effective July 2, 2001, the 
schedular criteria for the evaluation of service-connected 
disabilities of the digestive system underwent revision.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
"old" or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for service-connected diverticulitis 
be evaluated under the pertinent regulations effective both 
before and after the July 2, 2001, changes to the rating 
schedule.  Bernard v. Brown, 4 Vet. App. 384 (1995).  
However, in the case at hand, the disability in question 
(diverticulitis) does not fall within those sections of the 
rating schedule which underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
diverticulitis may be determined under either the "old" or 
"new" schedular criteria.

In that regard, the Board notes that, while in service, the 
veteran received treatment for an acute attack of 
diverticulitis.  On VA gastrointestinal examination in March 
1994, there was no evidence of any bowel or abdominal 
disturbance, or of diarrhea or constipation.  While on 
subsequent VA gastrointestinal examination in June 2000, the 
veteran described "bouts of discomfort," he further indicated 
that he had not suffered from such episodes since 1992.  Nor 
had he found it necessary to take medication for control of 
his diverticulitis.  Based on the veteran's own statements, 
he has not found it necessary to take Metamucil more than 
once every six months to a year.  The pertinent diagnosis was 
of "intermittent" bouts of diverticulitis, with the last 
significant "bout" being in 1992.

The Board concedes that, in January 2001, the veteran 
experienced what appeared to be another "bout" of acute 
diverticulitis.  However, a CT scan of the veteran's abdomen 
conducted at that time showed evidence only of "mild" 
diverticulitis in the region of the veteran's descending and 
sigmoid colon.  Six months following that episode, a private 
physician who had treated the veteran stated that, at 
discharge, the veteran was "asymptomatic," and returned to 
work.  As of the time of a recent VA gastrointestinal 
examination in September 2002, the veteran's abdomen was 
nontender to palpation, with normal bowel sounds, and no 
hepatosplenomegaly.

The Board acknowledges that, at the time of the 
aforementioned VA gastrointestinal examination, the examiner 
offered his opinion that the veteran's diverticulitis should 
be considered "moderate at baseline."  However, that same 
physician, when later asked to clarify his opinion, indicated 
that the veteran's gastrointestinal symptomatology was "more 
closely related to mild," as characterized by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  

The veteran's service-connected diverticulitis is rated as 
for irritable colon syndrome, peritoneal adhesions, or 
ulcerative colitis, depending upon the predominant disability 
picture.  38 C.F.R. § 4.114 and Part 4, Code 7327 (2002).  In 
the present case, it is clear that the veteran's predominant 
disability picture more closely approximates irritable colon 
syndrome than either ulcerative colitis or peritoneal 
adhesions.  On that basis, the noncompensable evaluation 
currently in effect for service-connected diverticulitis 
contemplates the presence of mild symptomatology, with 
disturbances of bowel function and occasional episodes of 
abdominal distress.  A 10 percent evaluation would require 
demonstrated evidence of moderate symptomatology, with 
frequent episodes of bowel disturbance and abdominal 
distress.  38 C.F.R. Part 4, Code 7319 (2002).

Based on the above evidence, it is clear that the veteran's 
service-connected gastrointestinal symptomatology is no more 
than mild.  This is particularly the case given the fact 
that, during the period from 1992 to 2001, the veteran 
experienced no "attacks" of diverticulitis.  While in January 
2001, the veteran did, apparently, experience such an 
"attack," as of October 2002, almost two years later, he had 
experienced no further episodes.  Moreover, the VA physician 
who conducted the veteran's September 2002 gastrointestinal 
examination was of the opinion that the veteran's 
symptomatology was no more than mild.  Based on such 
findings, the Board is of the opinion that the noncompensable 
evaluation currently in effect is appropriate, and that an 
increased rating is not warranted.  Accordingly, the 
veteran's claim must be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans' Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claim.  To that 
end, in correspondence of September 2001 and 2002, and once 
again during the course of a Supplemental Statement of the 
Case in October of 2002, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.




ORDER

An increased (compensable) rating for diverticulitis is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

